 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                              WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9

10          MICHAEL S. DANIEL,                            CASE NO. C19-595 MJP

11                                 Plaintiff,             ORDER ADOPTING REPORT AND
                                                          RECOMMENDATION
12                 v.

13          STATE OF WASHINGTON,

14                                 Defendant.

15
            THIS MATTER comes before the Court on Petitioner’s Objections (Dkt. No. 10) to the
16
     Report and Recommendation of the Honorable Michelle L. Peterson, United States Magistrate
17
     Judge. (Dkt. No. 8.) Having reviewed the Report and Recommendation, the Objections and all
18
     related papers, the Court ADOPTS the Report and Recommendations and DENIES Petitioner’s
19
     28 U.S.C. § 2241 Petition.
20
            Under Federal Rule of Civil Procedure 72, the district judge must resolve de novo any
21
     part of the Magistrate Judge’s Report and Recommendation that has been properly objected to
22
     and may accept, reject, or modify the recommended disposition. Fed. R. Civ. P. 72(b)(3); See
23
     also 28 U.S.C. § 636(b)(1).
24


     ORDER ADOPTING REPORT AND RECOMMENDATION - 1
 1          Petitioner has submitted a writ of habeas corpus under 28 U.S.C. § 2254, challenging his

 2   confinement at the Coyote Ridge Corrections Center. (Dkt. No. 1.) Judge Peterson

 3   recommended dismissal of Petitioner’s habeas petition because he has not exhausted his state

 4   judicial remedies. (Dkt. No. 8 at 2 (citing Pickard v. Connor, 404 U.S. 270, 275 (1971); Baldwin

 5   v. Reese, 541 U.S. 27, 29 (2004)).) Judge Peterson also recommended the Court deny issuing a

 6   certificate of appealability because Petitioner does not present issues “‘that are adequate to

 7   deserve encouragement to proceed further.’” (Dkt. No. 8 at 2 (quoting Miller-El v. Cockerell,

 8   537 U.S. 322, 327 (2003)).)

 9          Petitioner objects to the Report and Recommendation (1) disputing that his habeas

10   petition needs to be conditioned upon the exhaustion of any other remedy (Dkt. No. 10 at 1); and

11   (2) asks the Court “to order Respondent to present the Bill of Indictment of a Grand Jury causing

12   the order of Petitioner’s arrest and detainment.” (Id.) Both of Petitioner’s objections fail. First,

13   as explained in the Report and Recommendation, a federal court must dismiss a habeas petition if

14   petitioner has failed to exhaust his state judicial remedies. (Dkt. No. 8 at 2); Coleman v.

15   Thompson, 501 U.S. 722, 731 (1991). Second, the absence of a Grand Jury Indictment does not

16   render Petitioner’s detention illegal; there is no denial of Federal Constitutional rights involved

17   in the substitution of the prosecuting attorney’s criminal information for the grand jury’s

18   indictment. Hurtado v. People of State of California, 110 U.S. 516 (1884).

19          Having reviewed the Report and Recommendation and the related record, the Court

20   agrees with Judge Peterson regarding Petitioner’s failure to exhaust state judicial remedies and

21   finds that a state may prosecute a defendant by criminal information. The Court therefore

22   ADOPTS the Report and Recommendation, (Dkt. No. 8). Petitioner’s habeas petition is

23   DISMISSED without prejudice and the Court declines to issue a certificate of appealability.

24


     ORDER ADOPTING REPORT AND RECOMMENDATION - 2
 1

 2          The clerk is ordered to provide copies of this order to Petitioner, all counsel, and to Judge

 3   Peterson.

 4          Dated June 18, 2019.



                                                          A
 5

 6
                                                          Marsha J. Pechman
 7                                                        United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER ADOPTING REPORT AND RECOMMENDATION - 3
